Title: To George Washington from Wakelin Welch & Son, 5 March 1791
From: Wakelin Welch & Son
To: Washington, George



London 5 March 1791

Prior to our being honored with your Excellency’s Letter of 22d Jany Messrs Fenwick Mason & Co. of Bourdeaux drew on us for £20.13.7 on your account which we immediately paid.
We offered to repay Messrs Phyn & Co. the £60 but they say they knew nothing about it. should Gov. Morris draw on them they will call on us but do not chuse to receive it before. Therefore it may so happen, that Mr Morris might not draw on them but prefer receiving it from us in either case the money shall be forthcoming. And when paid your Excellencys Accot will be as under

          
            Dr.
            
            
            Cr.  
          
          
            To Mason & Co[’]s.
            
            By so much in hand
            
          
          
             Exchg
            £ 20.13.7
            
            £ 4.16.
          
          
            "  G. Morris order when
            
            "  Bill on Phyn & Co.
            60.  
          
          
              called for
            60.   
            "  Balance due us
            16.14.
          
          
            "  Postage & Negotiating
            
            
            
          
          
              £140 Bills
            16.5
            
            
          
          
            
            £ 81.10.
            
            £ 81.10.
          
        
Leaving Bal. in our favor Sixteen Pounds forteen shillings. Your Excellency’s Much Obliged Servt

Waken Welch & Son

